Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, an assembler, voluntarily left his employment with a temporary agency because he anticipated being rehired by a former employer after he had been notified that a final interview had been scheduled in connection with his application for rehire. Claimant failed to report to work thereafter or contact his current employer regarding his intention not to return to his work assignment. Ultimately, claimant was not rehired by the former employer. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant did not have a firm offer of new employment and voluntarily left his existing employment for personal and noncompelling reasons (see, Matter of Spinelli [Commissioner of Labor], 250 AD2d 920, 921; Matter of Wallenhorst [Edwards Elec. — Hudacs], 209 AD2d 809). Any conflicting testimony presented at the hearing merely created a credibility issue for resolution for the Board (see, Matter of Wallenhorst [Edwards Elec. — Hudacs], supra).
Cardona, P. J., Mikoll, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.